                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                        DISTRICT OF NEVADA
                 6                                                   ***
                 7    LEROY COLLINS,                                         Case No. 2:15-CV-1696 JCM (CWH)
                 8                                           Plaintiff(s),                     ORDER
                 9            v.
               10     PATRICK HENDRIX, et al.,
               11                                          Defendant(s).
               12
               13            Presently before the court is defendants Romeo Aranas, Greg Cox, Patrick Hendricks, and
               14     Dwight Nevens’ (collectively “defendants”) motion to strike plaintiff Leroy Collins response (ECF
               15     No. 90) to defendants’ motion for summary judgment (ECF No. 84). (ECF No. 91). Plaintiff
               16     Leroy Collins filed a response (ECF No. 95), to which defendants replied (ECF No. 98).
               17            Also before the court is defendants’ motion to strike plaintiff’s motion for summary
               18     judgment (ECF No. 92). (ECF No. 94). Plaintiff filed a response (ECF No. 99), to which
               19     defendants replied (ECF No. 102).
               20            Also before the court is plaintiff’s motion to extend time to file a re-drafted motion for
               21     summary judgment and a re-drafted response to defendants’ motion for summary judgment. (ECF
               22     No. 100).
               23            Also before the court is defendants’ motion to extend time to file a response to plaintiff’s
               24     motion for summary judgment. (ECF No. 101).
               25            Also before the court is plaintiff’s motion for summary judgment.           (ECF No. 92).
               26     Defendants have not filed a response because the court has extended defendants’ filing deadline
               27     to fourteen (14) days after the date of this order. (ECF No. 94).
               28

James C. Mahan
U.S. District Judge
                1            Under Local Rule 7-3, “motions for summary judgment and responses to motions for
                2     summary judgment are limited to 30 pages.” LR 7-3. Plaintiff’s response (ECF No. 90) is fifty-
                3     four (54) pages and plaintiff’s motion for summary judgment (ECF No. 92) is thirty-four (34)
                4     pages. Because both documents exceed the page limit, the court will grant defendants’ motions to
                5     strike. Accordingly, the court will also deny as moot defendants’ motion to extend time (ECF No.
                6     101) to file a response to plaintiff’s motion for summary judgment.
                7            As plaintiff proceeds pro se and in forma pauperis, the court will exercise leniency and
                8     grant plaintiff’s request for an additional thirty (30) days from the date of this order to file a
                9     corrected response to defendants’ motion for summary judgment. Plaintiff may also file a
              10      corrected motion for summary judgment.
              11             Accordingly,
              12             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that defendants’ motion to
              13      strike plaintiff’s response (ECF No. 91) be, and the same hereby is, GRANTED.
              14             IT IS FURTHER ORDERED that defendants’ motion to strike plaintiff’s motion for
              15      summary judgment (ECF No. 94) be, and the same hereby is, GRANTED.
              16             IT IS FURTHER ORDERED that plaintiff’s motion to extend time (ECF No. 100) be, and
              17      the same hereby is, GRANTED.
              18             IT IS FURTHER ORDERED that defendants’ motion to extend time (ECF No. 101) be,
              19      and the same hereby is, DENIED as moot.
              20             IT IS FURTHER ORDERED that plaintiff’s motion for summary judgment (ECF No. 92)
              21      be, and the same here is, DENIED without prejudice.
              22             DATED October 11, 2018.
              23                                                   __________________________________________
                                                                   UNITED STATES DISTRICT JUDGE
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                 -2-
